Citation Nr: 0108317	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The Board observes that, in its January 2001 Informal Hearing 
Presentation, the veteran's representative raised the issue 
of entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected duodenal 
ulcer.  However, the Board previously denied this issue in an 
August 1997 decision.  Therefore, the RO should clarify 
whether the veteran wishes to file a claim to reopen this 
issue.


REMAND

The veteran contends that his service-connected duodenal 
ulcer renders him unemployable, and that therefore, a grant 
of TDIU is warranted.  The law provides that a total 
disability rating may be assigned where the schedular rating 
is less than total and when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).

In this case, the record shows that the RO granted service 
connection for postoperative duodenal ulcer and assigned a 60 
percent evaluation effective from September 1995.  Therefore, 
the veteran clearly meets the minimum percentage requirements 
for TDIU under 38 C.F.R. § 4.16(a) (2000).  The issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2000).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2000).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In the veteran's formal application for TDIU, he reported 
that he had a Bachelor's of Science degree in chemistry and 
that he had worked in sales for 25 years.  He claimed that he 
last worked full-time in 1991, when he became too disabled to 
work due to his service-connected disability.  VA outpatient 
records show that the veteran complained of abdominal pain in 
November 1998 and March 1999.  An upper gastrointestinal 
series identified some reflux, but no ulcer, and physical 
examination found epigastric tenderness.  The veteran was 
assessed with epigastric pain and nervous stomach versus 
peptic ulcer disease.

The veteran underwent several VA examinations in April 1999.  
During the gastrointestinal examination, he reported no 
vomiting, hematemesis, or melena.  He complained of 
occasional reflux, chronic diarrhea, and fecal leakage with 
physical stress such as coughing or lifting.  Upon 
examination, the abdomen was soft, with mid-epigastrium 
tenderness, and no organomegaly.  Weight was stable and there 
were no signs of anemia.  The veteran was diagnosed with 
post-operative duodenal ulcer and gastroesophageal reflux 
disease.  The additional VA examinations diagnosed the 
veteran with degenerative joint disease of the lumbar spine, 
bipolar disorder, glaucoma and macular degeneration, hiatal 
hernia, and hyperlipidemia.  The psychiatric examination 
noted that the veteran was unable to work due to his physical 
and psychological disabilities.

VA outpatient records from March 1999 through April 2000 show 
that the veteran continued to complain of abdominal pain 
after eating.  Physical examinations usually found epigastric 
tenderness but upper gastrointestinal series were negative.  
The veteran was assessed with epigastric pain and nervous 
stomach verus peptic ulcer disease.  The veteran also 
received substantial treatment for psychiatric, visual, and 
orthopedic disabilities.

At a personal hearing before the RO in January 2000, the 
veteran testified that he had to eat five or six small meals 
per day and lay down after each meal.  He also had tenderness 
of the duodenal area, reflux, fatigue, and hypoglycemic 
reactions two to three times per week.  His upper gastric, or 
duodenal pain, occurred every day and worsened as the day 
progressed.  In addition, he had bowel incontinence and fecal 
leakage that occurred four to five times per week.  He had no 
bleeding, vomiting, anemia, or weight loss.  He believed that 
all of his symptoms were due to the duodenal ulcer.  The 
veteran's wife testified that his disability prevented him 
from performing some household tasks.  

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2000); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Accordingly, the Board is of the opinion that VA should 
reexamine the veteran, as specified in greater detail below, 
and to include pertinent opinion bearing on the veteran's 
claim for a TDIU (in accordance with Beaty v. Brown, 6 Vet. 
App. 532 (1994)), before an appellate decision is rendered.  
In particular, the Board observes that the veteran apparently 
has several symptoms that may, or may not, be related to his 
service-connected duodenal ulcer.  In addition, he suffers 
from several nonservice-connected disabilities.  The VA 
examiner stated that the veteran was unemployable due to a 
combination of his psychiatric and physical disabilities; 
however, the record contains no opinion as to whether he is 
unemployable solely due to his duodenal ulcer.

Furthermore, VA must determine if there are circumstances, 
apart from nonservice-connected conditions and advancing age, 
that would justify a total disability rating based on 
unemployability by placing this particular veteran in a 
different position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In light of the above, the Board finds it 
is appropriate to remand the veteran's claim for further 
evidentiary development.

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be afforded an 
appropriate VA medical examination in 
order to thoroughly evaluate his service-
connected postoperative duodenal ulcer 
and to identify all symptomatology 
attributable to the ulcer.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner.  The veteran's 
service-connected duodenal ulcer should 
be evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
duodenal ulcer, as distinguished from his 
nonservice-connected disorders, without 
regard to the age of the veteran.  The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.

2.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

3.  Then, the RO should readjudicate the 
issue on appeal.  If the determination of 
this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
appropriate opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

